Citation Nr: 1309184	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for shell fragment wounds of the right forearm, to include a separate compensable rating for residual scarring.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an effective date earlier than January 25, 2005, for the grant of service connection for shell fragment wounds of the right forearm, to include based on clear and unmistakable error (CUE) in an April 1971 rating decision.

5.  Entitlement to a rating in excess of 10 percent for shell fragment wounds of the right thigh with retained foreign bodies.

6.  Entitlement to a rating in excess of 10 percent for shell fragment wounds of the abdomen with retained foreign bodies.

7.  Entitlement to a rating in excess of 10 percent for shell fragment wounds of the right chest with retained foreign bodies.

8.  Entitlement to a rating in excess of 10 percent for shell fragment wounds of the right middle finger.

9.  Entitlement to a compensable rating for a scar of the right lateral buttock.

10.  Entitlement to a rating in excess of 10 percent for tinnitus.

11.  Entitlement to a compensable rating for bilateral hearing loss.

12.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral vestibular disorder with dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  He was awarded the Purple Heart Medal and Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and St. Petersburg, Florida.  The St. Petersburg RO certified the appeal to the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal.  There are no pertinent records.

The claims for higher initial ratings for PTSD and shell fragment wounds of the right forearm are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the date of service connection, the Veteran's PTSD has been manifested by not more than occupational and social impairment with reduced reliability and productivity.

2.  The muscle injury resulting from shell fragment wounds of the right forearm are productive of no more than moderate impairment.  The Veteran is right handed.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a rating in excess of 10 percent for shell fragment wounds of the right forearm have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issues herein decided.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

An initial rating of 30 percent has been assigned for the Veteran's PTSD effective April 26, 2006.  PTSD is evaluated pursuant to Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the applicable criteria and affording the Veteran the benefit of the doubt, the Board finds that a 50 percent rating, but no higher, is warranted for PTSD throughout the appeal period.  

In an April 2006 letter, which the RO interpreted as a claim of service connection for PTSD, the Veteran reported that he was easily startled by noise, that his speech was occasionally illogical and irrelevant, and that he had difficulty adapting to stressful work circumstances and maintaining employment.  He said he had held 22 jobs in the past 35 years.  He was not able to establish and maintain personal and business relationships and was most comfortable by himself.  He had poor memory and was able to remember only highly learned material.  He reported being short-tempered, impatient, and argumentative.  Unless he kept busy doing repetitive type tasks, he became anxious and could not sit still.  He said he had chronic sleep impairment and depravation that caused attention and concentration problems.  

The report of a February 2008 VA PTSD examination reflects that the Veteran was clean, neatly groomed, and casually dressed.  He was cooperative and attentive.  He exhibited no abnormal psychomotor activity and no speech abnormalities.  His affect was moderately restricted and his mood was anxious.  He was able to do serial 7s and spell a word forward and backward.  He was oriented to person, time, and place.  His thought processes and content were unremarkable.  He had no delusions or hallucinations.  He understood the outcome of his behavior and that he had a problem (i.e., judgment and insight were intact).  He reported sleep impairment due to sleep apnea; he did not report having any nightmares.  He did not exhibit inappropriate behavior and he was able to interpret proverbs appropriately.  He did not have obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, and his impulse control was good.  He was able to maintain minimum personal hygiene and did not have a problem with activities of daily living.  His remote, recent, and immediate memory was normal.  The Veteran reported feeling shame, anxiety, and depression in reaction to his PTSD stressor.  He said he avoided confrontation and was unable to be close to anyone.  However, he said he had been married for 32 years and had a good relationship with his wife.  He was employed as a financial service officer, but said that he had had approximately 22 jobs in the past 30 years due to intersocial and interpersonal problems and feelings of anxiety, depression, and poor tolerance.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 63.  

The report of an April 2009 VA PTSD examination reflects that Veteran was clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable and speech was spontaneous and rapid.  His attitude was cooperative, his affect was appropriate, and his mood was anxious.  He was able to spell a word forward and backward; he said he had difficulty sustaining attention on novels.  He was oriented to person, time, and place.  Thought processes and content were unremarkable.  He had no delusions, understood the outcome of behavior, and understood that the had a problem.  He reported sleep impairment due to sleep apnea and "head noise."  He said he felt as if he always had a buzz in his head.  He denied hallucinations.  He did not exhibit inappropriate behavior or obsessive /ritualistic behavior.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  Impulse control was good and he denied episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  

The Veteran's remote, recent, and immediate memory was normal.  He had recurrent and intrusive distressing recollections of traumatic military events and made efforts to avoid activities, places, or people that aroused recollections of trauma.  He had markedly diminished interest or participation in significant activities and felt detached or estranged from others.  He reported that his memories were usually related to survival guilt.  He said he experienced avoidance symptoms and hyperarousal symptoms daily or according to cue.  He also experienced irritability, outbursts of anger, and exaggerated startle response.  His symptoms were chronic without remissions.  It was noted that the Veteran had retired in 2006 based on eligibility by age and duration of work.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 65.  The examiner opined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, but that there were not deficiencies in most areas and not total occupational and social impairment.

As an initial matter, the Board finds the examination reports during this time period are adequate as the examiners reviewed the claims file and pertinent history, examined the Veteran and provided findings and rationales in sufficient detail, and where applicable, provided clarification.  The VA examination reports, considered cumulatively, are thorough and supported by the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Collectively, the aforementioned medical evidence reflects that the Veteran's symptoms are representative of a 50 percent rating throughout the appeal period.  In making that determination the Board looks, in part, to whether there is evidence of symptoms such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, or impaired abstract thinking.  The Board also looks, in part, to whether there are disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

In this case, the Veteran did not exhibit panic attacks, impaired speech, memory problems, or any impairment in thinking or judgment.  However, his mood was consistently described as anxious and he reported having anxiety and experiencing avoidance symptoms on a daily basis.  Furthermore, he indicated that these symptoms impaired his ability to work and socialize effectively.  The examiner opined that his symptoms were productive of occupational and social impairment with reduced reliability and productivity, which is commensurate with a 50 percent rating.  

The Board notes that the assigned GAF scores of 63 and 65 during this time period are suggestive of less impairment than contemplated in the criteria for a 50 percent rating.  According to the DSM-IV, GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  In this case, however, given the VA examiner's opinion that the Veteran's symptoms are productive of occupational and social impairment with reduced reliability and productivity and resolving all reasonable doubt in his favor, the Board finds a 50 percent rating is warranted throughout the appeal period.

The Board finds, however, that at no point during the appeal period did the Veteran's PTSD meet the criteria for a 70 percent rating.  Simply put, since April 26, 2006, the appellant's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The Veteran did not exhibit symptoms such as suicidal ideation, obsessional rituals which interfere with routine activates, impairment in speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, and neglect of personal appearance and hygiene.  Although the Veteran described experiencing irritability and outbursts of anger, he did not have any episodes of violence and his judgment and insight were noted to be intact.  He also indicated that he had difficulty adapting to stressful circumstances and had had many jobs in the past.  The Board notes however, that during the appeal period, he was able to maintain employment as a financial service officer until he retired in 2006.  Although he has reported difficulty in maintaining effective relationships, he has been married for many years and said he had a good relationship with his wife.  Significantly, the VA examiner opined that the Veteran's symptoms were not productive of occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds that the Veteran did not meet the criteria for a rating in excess of 50 percent during the appeal period.

Shell Fragment Wounds of the Right Forearm

In this case, the residuals of the shell fragment wounds of the right forearm have been assigned a 10 percent rating under Diagnostic Code 5305.  See  38 C.F.R. 
§ 4.73, Diagnostic Code 5305.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury:  (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

38 C.F.R. § 4.73, Diagnostic Code 5305 addresses injuries to Muscle Group V.  Muscle Group V involves the flexor muscles of the elbow, including the biceps, brachialis, and brachioradialis.  The muscles function in elbow supination and elbow flexion, depending on the particular muscle affected.  For the dominant extremity, as is the case here, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment of muscles in this muscle group.

Initially the Board notes that the RO indicated that the service-connected shell fragment wounds to the right forearm involved injury to Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand.  Although the Veteran did sustain shell fragment wounds to the right wrist and hand, these injuries have been separately evaluated.  As will be discussed below, the evidence indicates that the injury to the right forearm involved the brachioradialis, which is within Muscle Group V.  Therefore, the Board will limit its analysis to the criteria used to evaluate injuries to Muscle Group V rather than Muscle Group IX.  

The Veteran's service treatment records reflect that he sustained multiple shrapnel wounds in August 1968 while serving in Vietnam.  There was no specific treatment to the right forearm documented in the medical record, however, injuries to the right wrist and right long finger were well-documented.  Furthermore he submitted a telegram sent to his mother, which indicated that he sustained fragmentation wounds to the right hand, right arm, right thigh and abdomen from hostile mortar.  

The report of a July 1997 VA examination does not note any residuals from shell fragment wounds to the right forearm; however, other shell fragment wounds were noted that involved the right hand.  It was noted that he had excellent range of motion in both elbows. 

The report of an April 2003 general medical examination indicates the Veteran had two scars on his right upper forearm.  One scar measured 1/2 inch x 1/4 centimeter wide and a second scar measured 2 inches x 1/4 centimeter.  The scars had numbness on palpation with a lighter complexion.  They were nonadherent to the underlying tissue without tenderness or excoriation.  Later that month, the Veteran was reexamined.  It was noted that he had two scars of the right forearm, which were three inches in length.  The scars were superficial and involved no loss of muscle and no loss of sensation.

In a September 2003 letter, Dr. J. Alleva, a private physician, indicated that the Veteran's reflexes at the biceps, triceps, and brachial radialis were intact, but of a lower amplitude at the brachioradialis on the right.  It was also noted that he had a shrapnel scar over that region.  There was good strength in shoulder abduction, internal and external rotation, and elbow flexion and extension.  

An addendum to the report of a June 2005 VA examination reflects that the Veteran had two scars measuring 2 inches each over the brachioradialis muscle of the proximal right forearm.  The examiner indicated that these muscles worked well and the scars moved freely without tenderness or pain.  There was no evidence of direct involvement of the muscle, however, it was noted that there was mild decrease of this reflex.  The Veteran reported that it did not bother him.  Both forearms were 11 inches bilaterally, which the examiner noted might indicate minimal weakness of the right forearm related to the right brachioradialis, but there was no specific weakness associated with this muscle and the physical medicine doctor indicated no weakness of strength involving the elbow and wrist motion.  There was only the decreased amplitude of the reflex which of itself had no functional significance.  

The report of the July 2008 VA examination reflects that the Veteran had two scars of the right forearm over the brachioradialis muscle with one scar measuring 3 centimeter and the other scar measuring 4 centimeters.  Hypoesthesia was noted over the scar areas.  He reported weakness in the upper right extremity and mild problems with dexterity.  On physical examination there was decreased muscle bulk over the extensor compartment of the right forearm compared to the left.  He had 4+/5 strength of the brachioradialis, extensor carpi radialis, and extensor digitorum in the right upper extremity.  

A February 2009 VA examination reflects that the Veteran had two scars of the right forearm.  One scar measured 4 x .5 centimeters.  The second scar measured 5 x .5 centimeters.  There was no pain on palpation and no adherence to underlying tissue.  There was no limitation of motion.  The scars were stable without any underlying tissue loss.  The scars were not elevated or depressed but were hypopigmented.  The texture of the scar was puckered, but it did not result in induration or inflexibility.  

The report of the April 2010 VA examination reflects that the Veteran had two scars over the right forearm.  The examiner indicated that there were no adhesions, no tendon damage, and no bone, joint, or nerve damage.  Muscle strength and grasping motions of the right hand were excellent.  The examiner did not detect any loss of muscle function.  

In this case, the Board finds that a rating higher than 10 percent is not warranted for residuals of the shell fragment wounds of the right forearm under Diagnostic Code 5305.  To warrant a higher, 30 percent rating under Diagnostic Code 5305, the evidence must show moderately severe muscle injury.  In this case, the Board finds that the shell fragment wounds were not equivalent to a through and through deep penetrating wound requiring debridement and resulting in prolonged infection or sloughing, and intermuscular scarring.  Although the shell fragment wounds resulted in decreased reflex of the brachioradialis muscle, the June 2005 examiner indicated that there was no functional effect.  There were inconsistent reports as to whether there was muscle weakness involved; however, at most, muscle weakness was noted to be minimal or slight.  There was no evidence of loss of deep fascia or muscle substance.  The scarring in this case is, at most, minimally symptomatic, with only numbness occasionally noted without any pain or tenderness.  To the extent to the Veteran complained of difficulty grasping with his right hand, the Board notes that he has separate evaluations for shell fragment wounds of the right wrist and right middle finger and that the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  Hence, based on the foregoing, the Board finds that a rating in excess of 10 percent for muscle injuries resulting from shell fragment wounds of the right forearm is not warranted. 

The Board has considered whether a separate rating for scarring resulting from the shell fragment wounds of the right forearm is in order.  Scarring is rated under 38 C.F.R. § 4.118.  During the pendency of the claim and appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  However, the revised criteria apply only to claims filed on or after October 23, 2008, or unless the Veteran requests review under the new criteria.  This is not presently the case.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  In this case, the scars of the right forearm have consistently been described as not painful and nontender on palpation.  Therefore, the Board finds that a separate compensable rating is not warranted under Diagnostic Code 7804.  Diagnostic Codes 7802, 2803, and 7805 are inapplicable because the scars do not cover an area of 144 square inches or more, are not unstable, and do not involve any functional impairment.  

Other Considerations

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Regarding PTSD, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving anxiety, irritability, anger outbursts, avoidance tendencies, and social isolation.  Although not all of the Veteran's symptoms are specifically listed in the General Rating Formula, the symptoms listed in the criteria are meant only as examples.  See, e.g., Mauerhan.  It is the impact of a veteran's psychiatric symptoms on occupational and social functioning that is of primary importance.  For these reasons, the Board finds that the criteria adequately contemplate the impairment resulting from the types of symptoms reported by the Veteran.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  

Likewise the rating criteria reasonably describe the symptomatology related to the Veteran's shell fragment wounds of the right forearm.  The Veteran has described symptomatology involving muscle weakness and decreased reflex of the brachioradialis has been shown on clinical examination.  Such symptoms are specifically contemplated as cardinal signs and symptoms of muscle disability and are contemplated under 38 C.F.R. § 4.56 in determining the severity.  Furthermore, Diagnostic Code 5305 provides for higher ratings for muscle injuries of the forearm.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that a 50 percent rating, but no higher, is warranted for PTSD and that a rating higher than 10 percent is not warranted for shell fragment wounds of the right forearm.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for shell fragment wounds of the right forearm is denied.


REMAND

In a June 2003 rating decision, the RO, in relevant part, continued a 10 percent rating for a shell fragment would of the right thigh, a 10 percent rating for a shell fragment wound of the abdomen, and a 10 percent rating for a shell fragment wound of the right chest.  In December 2003, the Veteran filed a notice of disagreement, arguing that each of these disabilities should be rated as 20 percent disabling due to residual pain and numbness.  In a January 2004 rating decision, the RO granted separate 10 percent ratings for the scars resulting from these shell fragment wounds; hence, a 10 percent rating was assigned for each muscle injury and a 10 percent rating was assigned for each scar of the right thigh, abdomen, and right chest.  The Veteran did not indicate that was satisfied with the January 2004 rating decision.  In fact, in later correspondence, he continued to argue that a 20 percent rating should be assigned for muscle injuries with retained foreign bodies - each of these shell fragment wounds is noted to involve retrained foreign bodies.  The RO, however, has not issued a statement of the case (SOC) with respect to these issues.  Therefore, the appropriate Board action is to remand these issues to the agency of original jurisdiction (AOJ) for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238   (1999).

In August 2010, the RO, in relevant part, granted a separate noncompensable rating for a scar of the right lateral buttock, granted a separate 10 percent rating for a scar of the right middle finger, continued a 10 percent rating for tinnitus, continued a noncompensable rating for bilateral hearing loss, and denied service connection for peripheral vestibular disorder with dizziness.  Later that month, the Veteran filed notice of disagreement with the disability ratings assigned and the denial of service connection.  The RO has not issued a SOC with respect to these issues.  Therefore, as noted above, the appropriate Board action is to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding entitlement to an earlier effective date for the grant of service connection for shell fragment wounds of the right forearm, the Board notes that, in an April 1971 rating decision, the RO granted service connection for shell fragment wounds of the right thigh, abdomen and peritoneum, abdomen, right wrist, right flank and chest, and right middle finger, effective August 27, 1970.  In a September 2008 rating decision the RO also granted service connection for shell fragment wounds of the right forearm effective December 9, 2005, which was later changed to January 25, 2005.  In July 2009, the Veteran filed a notice of disagreement, arguing that the effective date should be August 27, 1970.  The Board notes that in prior correspondence, the Veteran alleged CUE in not granting service connection for shell fragment wounds of the right forearm from August 27, 1970.  Although somewhat unclear, his arguments suggest allegations of CUE in the April 1971 rating decision.  Given the above, the Board has expanded the earlier effective date claim to include references to the Veteran's allegations of CUE.  The Board notes, however, that the AOJ has not considered the matter of CUE in the April 1971 rating decision in adjudicating the earlier effective date claim.  The AOJ should do so, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a remand for this purpose is warranted. 

Finally, the Board notes that the issue of TDIU is properly on appeal to the Board.  However, as the issues being remanded will have a bearing on the outcome of the TDIU, it is inextricably intertwined with those issues, and may not be adjudicated until they have been resolved.  Therefore, the appeal for the TDIU will be held in abeyance to be adjudicated after the completion of the development requested below. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for an earlier effective date, to include on the basis of CUE.  The AOJ should explain the type of evidence that is the Veteran's ultimate responsibility to submit. 

2.  If the Veteran responds, the AOJ should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Then, the AOJ, taking into consideration any new evidence, should issue an SOC to the Veteran addressing the following issues:  Entitlement to a rating in excess of 10 percent for shell fragment wounds of the right thigh; entitlement to a rating in excess of 10 percent for shell fragment wounds of the abdomen; entitlement to a rating in excess of 10 percent for shell fragment wounds of the right chest, entitlement to a rating in excess of 10 percent for shell fragment wounds of the right middle finger; entitlement to a compensable rating for a scar of the right lateral buttock, entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a compensable rating for bilateral hearing loss, and whether new and material evidence has been received to reopen a claim of service connection for peripheral vestibular disorder with dizziness.  

The veteran should also be advised of the need to file a substantive appeal if the he wishes to complete his appeal of these issues.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.  If not the matter as to any unappealed issue should be closed.

4.  After completion of the above and any additional development deemed necessary, adjudicate the claims for an earlier effective date for the grant of service connection, to include on the basis of CUE in the April 1971 rating decision, and for a TDIU.  If any benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


